DETAILED ACTION

Response to Amendment
Claims 1-19 are pending in the application, with claims 1-2 and 5-13 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 4/28/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher et al. (US 2003/0096171) in view of Rao (US 2001/0038946) and further in view of Issaev et al. (US 2017/0098865).
Regarding claims 14 and 16, Thrasher et al. discloses in Fig 1, an alkaline electrochemical cell separator (ref 24) comprising a non-conductive, porous, fibrous material ([0017]), wherein the separator (ref 24) has an avg pore size of 8-14 microns ([0017]).
Thrasher et al. does not explicitly disclose the separator has a mean pore size of about 0.5 – 3.8 microns, and a max pore size of about 19 microns.
Rao discloses in Figs 1-2, a battery (ref 10) including a battery separator ([0036]) including a porous material having a mean pore size of about 1.2 - 5 microns ([0036]) and max pore size of about 8 - 20 microns ([0077]).  This configuration enhances battery electrical performance and service life ([0036]).
Rao and Thrasher et al. are analogous since both deal in the same field of endeavor, namely, battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the mean and max pore sizes disclosed by Rao into the separator material of Thrasher et al. to enhance battery safety and performance by minimizing short circuiting.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference (for mean pore size and max pore size) because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Thrasher et al. also does not explicitly disclose an air permeability of from about 500 – 3000 cc/cm2/min at 1KPa.
Issaev et al. discloses in Figs 1-2, a battery (ref 10) including a separator (ref 16, [0032]) having an air permeability of about 2000 – 3000 cc/cm2/min at 1Kpa ([0033]) and a basis weight of about 20 – 30 g/m2 ([0032]).  This configuration enhances battery performance metrics while enhancing lifetime ([0004], [0032], [0033]).
Issaev et al. and Thrasher et al. are analogous since both deal in the same field of endeavor, namely, battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the separator material of Thrasher et al. as having the air permeability and basis weight disclosed by Issaev et al. to enhance battery performance metrics while enhancing lifetime.

Regarding claim 3, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the non-conductive, porous, fibrous material is non-woven ([0017]).

Regarding claim 4, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the non-conductive, porous, fibrous material comprises PVA ([0017]).

Regarding claim 15, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the non-conductive, porous, fibrous material comprises PVA ([0017]).

Regarding claim 17, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the separator has a basis weight of about 18-28 g/m2 ([0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (20-28 g/m2) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 18, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the separator has a dry thickness of from about 40-90 microns ([0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (60-90 microns) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 19, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the separator is permeable to hydroxide ions and water ([0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-26 of copending Application No. 17/316,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘087 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 3-4 and 14-19 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725